Exhibit 10.1

 

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) entered into on
December 1, 2017, is among EARTHSTONE ENERGY HOLDINGS, LLC, a Delaware limited
liability company (“Borrower”), EARTHSTONE OPERATING, LLC, a Texas limited
liability company (“EO”), EF NON-OP, LLC, a Texas limited liability company
(“EF”), SABINE RIVER ENERGY, LLC, a Texas limited liability company (“Sabine”),
EARTHSTONE LEGACY PROPERTIES, LLC, a Texas limited liability company
(“ELP”),  LYNDEN USA OPERATING, LLC, a Texas limited liability company (“LUO”),
BOLD ENERGY III LLC, a Texas limited liability company (“BE”) and BOLD
OPERATING, LLC, a Texas limited liability company (“BO”), as guarantors (EO, EF,
Sabine, ELP, LUO, BE and BO, each a “Guarantor” and collectively, the
“Guarantors”); each Lender (defined below) who is a signatory hereto and BOKF,
NA dba BANK OF TEXAS, a national banking association, as administrative agent
(“Agent”) for the Lenders. The party or parties are sometimes individually
referred to herein as a “Party” or collectively referred to as “Parties.”

 

R E C I T A L S

WHEREAS, Borrower, Agent and the lenders from time to time party thereto (each a
“Lender” and collectively, the “Lenders”) are parties to that certain Credit
Agreement dated as of May 9, 2017, as amended by that certain First Amendment to
Credit Agreement dated as of October 11, 2017 (as may be further amended,
modified or restated from time to time, the “Credit Agreement”), whereby the
Lenders agreed to make available to Borrower a credit facility upon the terms
and conditions set forth therein; and

 

WHEREAS, Borrower has requested that Agent and the Lenders amend certain
provisions of the Credit Agreement as provided herein; and

 

WHEREAS, subject to the terms hereof, the Agent and the Lenders are willing to
agree to the amendment of certain provisions of the Credit Agreement as set
forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are

hereby acknowledged , the Parties to this Amendment hereby agree as follows:

 

SECTION 1.Defined Terms. Except as may otherwise be provided herein, all
capitalized terms which are defined in the Credit Agreement shall have the same
meaning herein as therein, all of such terms and their definitions being
incorporated herein by reference.  

 

SECTION 2.Amendments to Credit Agreement. Subject to the conditions precedent
set forth in Section 3 hereof:

 

(a)Section 1.02 of the Credit Agreement is hereby amended by deleting the
defined terms “Consolidated Cash Balance” and “Consolidated Cash Balance Limit”.

 

(b)Section 1.02 of the Credit Agreement is hereby amended by inserting the
following as a new definition:

 

“Proposed Acquisition” means any acquisition by one or more Loan Parties of
certain Oil and Gas Properties for which a binding, exclusive and enforceable
letter of intent, purchase and sale agreement or similar definitive agreement
has been signed by a Loan Party.

 

 

--------------------------------------------------------------------------------

 

(c)The first sentence of Section 2.07(b)(iv) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“If, after a reduction in the Borrowing Base pursuant to Section 9.13(b)(i) in
connection with the

Transfer of any Oil and Gas Property permitted pursuant to Section 9.13, a
Borrowing Base Deficiency exists, then Borrower shall, concurrently with the
receipt thereof, prepay the Loans with the net proceeds received from such
Transfer in an amount necessary to eliminate such Borrowing Base Deficiency.”

 

(d)Section 2.08(f) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“(f)Redetermination Concurrent with Certain Transfers.  The Borrowing Base shall
be automatically reduced when and as required by Section 9.13(b)(i).”

 

(e)Section 6.02 of the Credit Agreement is hereby amended by (i) deleting the
existing clause (c), (ii) inserting “and” at the end of clause (b), (iii)
renumbering existing clause (d) as clause (c), and (iv) replacing the reference
to “Section 6.02(a), (b), (c) and (d)” with “Section 6.02(a), (b) and (c)”.

 

(f)The first sentence of Section 8.01(f) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

“Upon request of Agent (on its own behalf or at the instruction of the Majority
Lenders), within 15 days after the last day of the fiscal quarter in which Agent
makes such request, a report certified as true and complete in all material
respects by a Responsible Officer, in form and substance satisfactory to Agent,
setting forth as of the last Business Day of such fiscal quarter a true and
complete list of all Hedging Agreements (including commodity price swap
agreements, forward agreements or contracts of sale which provide for prepayment
for deferred shipment or delivery of oil, gas or other commodities) of Borrower
and each Subsidiary, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value therefor, any new credit support agreements relating thereto not
listed on Schedule 7.21, any margin required or supplied under any credit
support document, and the counter party to each such agreement.”

 

(g)Section 9.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“Section 9.13Sale of Properties. Borrower will not, and will not permit any
Subsidiary to Transfer any Oil and Gas Property or any interest in any Oil and
Gas Property, except for (a) cash sales of Hydrocarbons in the ordinary course
of business and (b) sales of Oil and Gas Properties; provided that (i) if the
value of any such sale, when aggregated with the value of all other such sales
since the most recent redetermination of the Borrowing Base pursuant to Section
2.08(d), exceeds 5% of the value of the PDP Reserves in the Borrowing Base then
in effect, the Borrowing Base shall automatically be reduced by the value
assigned to such Oil and Gas Properties in the Borrowing Base (as such values
appear in Agent’s records from such most recent redetermination of the Borrowing
Base), (ii) the Borrower makes all applicable corresponding prepayments required
by Section 2.07(b)(iv), (iii) no Default exists or would result therefrom and
(iv) the cash or other Oil and Gas Properties received as consideration for any
such sale is equal to or greater than the fair market value of the Oil and Gas
Properties Transferred in connection with such sale. Borrower shall provide
Agent with at least 10 Business Days prior written notice of any proposed
Transfer described in Section 9.13(b).”

 

 

--------------------------------------------------------------------------------

 

 

 

(h)Section 9.19(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“(a)Neither Borrower nor any Subsidiary will enter into any Hedging Agreements
with any Person other than:

(i) Hedging Agreements with an Approved Counterparty that is, at the time such
Hedging Agreement is entered into, a Lender or an Affiliate of a Lender (other
than a Defaulting Lender or an Affiliate of a Defaulting Lender) or a Permitted
Unsecured Counterparty.  At no time will Borrower or any Subsidiary hedge (i)
for months 1 through 48, more than 85% of anticipated monthly production from
its Proven Reserves (provided no more than 25% of anticipated monthly production
from such Proven Reserves may be attributable to PDNP Reserves or PUD Reserves)
and (ii) for months 49 through 60, more than 85% of anticipated monthly
production from its PDP Reserves.  

(ii)Hedging Agreements pertaining to Oil and Gas Properties to be acquired
pursuant to a Proposed Acquisition that would, once such Oil and Gas Properties
were acquired and owned by Borrower or any Subsidiary, be permitted by Section
9.19(a)(i); provided that, Hedging Agreements entered into pursuant to this
Section 9.19(a)(ii) must be liquidated, terminated or otherwise monetized on or
prior to the 10th Business Day following the earlier to occur of: (1) the date
that is ninety (90) days after the initial execution of the letter of intent,
purchase and sale agreement or similar definitive agreement related to such
Proposed Acquisition to the extent that such Proposed Acquisition has not been
consummated by such date (or such later date as agreed to by the Agent in its
sole discretion), and (2) the date on which Borrower or any Subsidiary knows
with reasonable certainty that the Proposed Acquisition will not be consummated,
provided, further, that (x) such Hedging Agreements entered into pursuant to
this Section 9.19(a)(ii) shall not, in any case, have a tenor of greater than
thirty-six (36) months (such tenor to be calculated as of the first day of the
first calendar month commencing after any such Hedging Agreement trade or
transaction is entered into) and (y) Borrower and its Subsidiaries shall at all
times from the date such Hedging Agreements pursuant to this Section 9.19(a)(ii)
are entered into until the earlier of the date the Proposed Acquisition is
consummated and the date Borrower or such Subsidiary liquidates, terminates or
otherwise monetizes such Hedging Agreements maintain cash, cash equivalents and
unused Aggregate Commitments sufficient to  pay for its liquidation, termination
or monetization liabilities with respect to such Hedging Agreements.”

(i)The last sentence of Exhibit B to the Credit Agreement is hereby amended by
(i) deleting the existing clause (c), and (ii) renumbering existing clause (d)
as clause (c).

 

SECTION 3.  Conditions of Effectiveness.  The obligations of Agent and the
Lenders to amend the Credit Agreement as provided herein are subject to the
fulfillment of the following conditions precedent:

 

(a)Agent shall have received counterparts of this Amendment, which shall have
been executed by the Lenders, Borrower and the Guarantors.

 

(b)Borrower shall have made payment of all fees and expenses due and owing under
the Credit Agreement including such fees and expenses specified in Section 7
hereof.

 

 

 

--------------------------------------------------------------------------------

 

(c)All representations and warranties set forth in each of the Loan Documents
shall be true and correct.

 

(d)No Material Adverse Effect shall have occurred.

 

(e)No Default or Event of Default shall have occurred.

 

SECTION 4.Borrowing Base Redetermination.  The Lenders have agreed that the
amount of the Borrowing Base shall be increased to $185,000,000 and the Monthly
Reduction Amount shall be reaffirmed at $0, until the Borrowing Base and Monthly
Reduction Amount are further redetermined pursuant to the terms of Section 2.08
of the Credit Agreement.

 

SECTION 5.Representations and Warranties. Borrower and each Guarantor represents
and warrants to Agent and the Lenders, with full knowledge that Agent and the
Lenders are relying on the following representations and warranties in executing
this Amendment, as follows:

 

(a)It has the power and authority to execute, deliver and perform this
Amendment, and all organizational action on the part of itself, as applicable,
requisite for the due execution, delivery and performance of this Amendment has
been duly and effectively taken.

 

(b)This Amendment and each other document executed and delivered in connection
herewith constitute its legal, valid and binding obligation, to the extent it is
a party thereto, enforceable against it in accordance with their respective
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

(c)This Amendment does not and will not violate any provisions of (i) its
Charter Documents; (ii) any contract, agreement, or instrument to which it is a
party; or (iii) any requirement of any governmental authority to which it is
subject. Its execution of this Amendment will not result in the creation or
imposition of any lien upon its properties other than those permitted by the
Credit Agreement and this Amendment.

 

(d)Its execution, delivery and performance of this Amendment does not require
the consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.

 

(e)As of the date of this Amendment, it is solvent and has taken no action such
as may invoke applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

(f)No Default or Event of Default exists, and all of the representations and
warranties made by it contained in the Credit Agreement are true and correct in
all material respects on and as of this date other than those which have been
disclosed to Lenders in writing (except to the extent such representations and
warranties expressly refer to an earlier or other date, in which case they shall
be true and correct as of such earlier or other date).

 

Except to the extent expressly set forth herein to the contrary, nothing in this
Section 5 is intended to amend any of the representations or warranties
contained in the Agreement.

 

 

 

--------------------------------------------------------------------------------

 

SECTION 6.Reference to and Effect on the Credit Agreement.

 

(a)Upon and after the execution of this Amendment by each of the parties hereto,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Loan Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.  This Amendment
shall constitute a Loan Document.

 

(b)Except as specifically amended by this Amendment, the Credit Agreement shall
remain in full force and effect and is hereby ratified and confirmed.

 

SECTION 7.Fees, Cost, and Expenses. Borrower agrees to pay all reasonable legal
fees and expenses to be incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith, including reasonable attorneys’ fees and out-of-pocket expenses of
Agent, and agrees to save Agent harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or omission to
pay such fees.

 

SECTION 8.Extent of Amendment. Except as otherwise expressly provided herein,
neither the Credit Agreement nor the other Loan Documents are amended, modified
or affected by this Amendment. Borrower and each Guarantor hereby ratifies and
confirms that (i) except as expressly amended hereby, all of the terms,
conditions, covenants, representations, warranties and all other provisions of
the Credit Agreement, as applicable, remain in full force and effect, (ii) each
of the other Loan Documents to which it is a party are and remain in full force
and effect in accordance with their respective terms, and (iii) the Collateral
granted by it is unimpaired by this Amendment.

 

Nothing contained in this Amendment nor any past indulgence by Agent and/or the
Lenders, nor any other action or inaction on behalf of Agent and/or the Lenders
(i) shall constitute or be deemed to constitute a waiver of any unknown or
future Defaults or Events of Default which may now or in the future exist under
the Credit Agreement or the other Loan Documents, or (ii) shall constitute or be
deemed to constitute an election of remedies by Agent and/or the Lenders or a
waiver of any of the rights or remedies of Agent and/or the Lenders provided in
the Credit Agreement or the other Loan Documents or otherwise afforded at law or
in equity.

 

SECTION 9.Grant and Affirmation of Security Interest. Borrower and each
Guarantor hereby confirms and agrees that (i) any and all liens, security
interests and other security or Collateral granted by it and now or hereafter
held by Lenders as security for payment and performance of the Obligations are
hereby renewed and carried forth to secure payment and performance of all of the
Obligations, and (ii) the Loan Documents, as such may be amended in accordance
herewith, are and remain legal, valid and binding obligations, enforceable in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.  

 

SECTION 10. Claims; Release. As additional consideration to the execution,
delivery, and performance of this Amendment by the parties hereto and to induce
Agent and the Lenders to enter into this Amendment, Borrower and each Guarantor
hereby represents and warrants that it does not know of any defenses,
counterclaims or rights of setoff to the payment of any Obligations of Borrower
or any Guarantor to Agent and/or the Lenders.  In consideration of the
amendments contained herein, Borrower and each Guarantor hereby waives and
releases each of the Lenders and Agent from any and all claims and defenses,

 

 

--------------------------------------------------------------------------------

 

known or unknown, with respect to the Credit Agreement and the other Loan
Documents and the transactions contemplated thereby.

 

SECTION 11.Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or other electronic transmission (such as Portable Document Format) and other
Loan Documents shall be equally as effective as delivery of a manually executed
counterpart of this Amendment and such other Loan Documents.

 

SECTION 12.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.

 

SECTION 13.Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

 

SECTION 14.NO ORAL AGREEMENTS. The rights and obligations of each of the parties
to the loan documents shall be determined solely from written agreements,
documents, and instruments, and any prior oral agreements between such parties
are superseded by and merged into such writings. This Amendment and the other
written loan documents executed by Borrower, Guarantor, Agent and/or the Lenders
(together with any fee letters as they relate to the payment of fees after the
closing date) represent the final agreement between such parties, and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements by such parties. There are no unwritten oral agreements between such
parties.

 

[signature pages to follow]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
date first written above.

 

 

BORROWER:

 

EARTHSTONE ENERGY HOLDINGS, LLC

a Delaware limited liability company

 

 

By:

/s/ Mark Lumpkin, Jr.

Name:

Mark Lumpkin, Jr.

Title:

EVP

 

 

 

GUARANTORS:

 

EARTHSTONE OPERATING, LLC,

a Texas limited liability company

EF NON-OP, LLC,

a Texas limited liability company

SABINE RIVER ENERGY, LLC,

a Texas limited liability company

EARTHSTONE LEGACY PROPERTIES, LLC,

a Texas limited liability company

LYNDEN USA OPERATING, LLC,

a Texas limited liability company

BOLD ENERGY III LLC,

a Texas limited liability company

BOLD OPERATING, LLC,

a Texas limited liability company

 

 

Each by:

/s/ Mark Lumpkin, Jr.

Name:

Mark Lumpkin, Jr.

Title:

EVP and CFO

 

 

 

 

 

 

 

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

LENDER AND AGENT:

 

BOKF, NA dba BANK OF TEXAS,

as Agent and Lender

 

 

By:

/s/ Martin W. Wilson

 

Martin W. Wilson

 

Senior Vice President

 

 

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

LENDER:

 

Wells Fargo Bank N.A.,

as Lender

 

 

By:

/s/ Ed Pak

Name:

Ed Pak

Title:

Director

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

LENDER:

 

Royal Bank of Canada,

as Lender

 

 

By:

/s/ Kristan Spivey

Name:

Kristan Spivey

Title:

Authorized Signatory

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

LENDER:

 

SunTrust Bank,

as Lender

 

 

By:

/s/ Arize Agumadu

Name:

Arize Agumadu

Title:

Vice President

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

LENDER:

 

KEYBANK NATIONAL ASSOCIATION,

as Lender

 

 

By:

/s/ George E. McKean

Name:

George E. McKean

Title:

Senior Vice President

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)

--------------------------------------------------------------------------------

 

LENDER:

 

IBERIABANK,

as Lender

 

 

By:

/s/ Stacy Goldstein

Name:

Stacy Goldstein

Title:

Senior Vice President

 

Signature Page to Second Amendment to Credit Agreement (Earthstone Energy
Holdings, LLC)